Title: General Orders, 16 October 1780
From: Washington, George
To: 


                  
                     Head Quarters Totowa Monday October 16th
                        1780
                     Parole Neckar
                     Countersigns North, No.
                     Watchword Navy
                  
                  For the Day TomorrowBrigadier General
                     WayneColonel MarshalLieutenant Colonel BadlamMajor T. MooreBrigade Major Van LaerAt a General court martial at Springfield (Massachusetts) April
                     1780. Lieutenant Colonel Commandant Reid president Mr Isaac Tichenea Assistant
                     Commissary for the Northern department was tried on the following charges.
                  "1st For not complying with the orders received from 
                  proper authority—for forming a magazine of provisions on the
                     upper part of Connecticut river in the latter part of the year 1778 and in the
                     beginning of 1779.
                  2d Making frequent and repeated
                     misrepresentations of the ability of that part of the country which was
                     assigned him as his purchasing district as an excuse for such neglect and
                     disobedience of orders.
                  3dly The delivering or causing to be delivered over to 
                  the issuing Commissary at Charlestown and Cöös a quantity of
                     salted Beef in a state improper to be received by him and in a condition which
                     it could not 
                  be saved and afterwards neglecting to provide (tho’ frequently
                     requested) the necessary articles and means to save that species of provisions,
                     by which the public have sustained a Loss. 
                  4thly A misapplication of public money in not procuring 
                  a proportion of the several and different species of provisions
                     necessary to form a Magazine of Provisions and in particular neglecting to
                     secure the article of flour, the most essential. 
                  5thly The want of a proper exertion in procuring the 
                  allowance of Provisions and Rum for the Troops who were serving
                     under Colonel Hazen’s command, as that detachment were the whole course of the
                     summer on short allowance, and frequently without bread or flour.
                  6thly Not supplying his Assistant Major Child with money 
                  to comply with the orders he had received and adequate to the
                     Wants to fulfill the bargains and Contracts made for the public by Major Child,
                     by which the good people of that district have been greatly deceived and
                     injured to the prejudice of the public service.
                  7thly Preventing Mr Child his Assistant from purchasing 
                  Rum for the Troops at and about Cöös which was offered him at a
                     reasonable rate and at or about the same time selling a quantity of Rum (which
                     had been bought up for public use) at an advanced price, the Profits of 
                  which it is presumed were then intended for his own private
                     emolument.
                  8thly For changing the district of Mr Jonathan Child his 
                  Assistant to the prejudice of the public service and neglecting
                     the public Provisions bought up this season and now at Charlestown in danger of
                     being left, all which tend to discover a want of inclination to serve the
                     public: Judgement or Capacity to fill the office of a purchasing
                        commissary."
                  
                  The Court are of opinion that the first second third fourth sixth
                     and eighth are not supported from which Mr Tichenea is of consequence
                     acquitted; in respect to the fifth charge the Court are of opinion that no
                     exertion on the part of Mr Tichinea was wanting in procuring provision but
                     think he wanted a proper exertion in procuring the Article of Rum.
                  In respect to the seventh charge the court are of opinion that Mr
                     Tichinea did prevent Mr Child from purchasing Rum for the Troops in and about
                     Cöös but are clearly of opinion that his selling the public rum was not only
                     justifiable but necessary; and that the Profits arising therefrom were not
                     converted to his own emolument, but to the use and much to the advantage of the
                     Public, but for want of a proper exertion in procuring the Article of Rum the
                     Court are of opinion that he receive a reprimand from the Commander in Chief in
                     general orders.
                  The Commander in Chief is sorry that he cannot agree with the
                     court in the propriety of reprimanding Mr Tichinea for not making proper
                     exertions to procure the necessary quantity of Rum as it does not appear that
                     he was furnished with the means of purchasing on the contrary the Court in
                     their opinion upon the seventh charge find that Mr Tichinea was justifiable in
                     disposing of part of the Rum on hand to defray some of the expences of the
                     Department and which was on or about the time that the Quantity alluded to was
                     offer’d to his assistant Mr Child for sale. Mr Tichinea is released from his
                     Arrest.
                  The regimental Surgeons are requested to send such sick as are
                     proper subjects for Hospital to the flying hospital at Doremis’s—Lord
                     Stirling’s former quarters on the Pompton road.
                  A Return of shirts actually wanting (estimating one per man) by
                     the corps of artillery, infantry and cavalry to be made tomorrow morning at
                     orderly time—none to be included but the soldiers inlisted for the war or a
                     term beyond the expiration of the present year. The Light infantry to be
                     included in the returns of the regiments to which they respectively belong. The
                     state cloathiers are strictly enjoined to make returns at the same time of any
                     cloathing they may have upon hand.
                  The Levies are not to be included.
               